t c summary opinion united_states tax_court william lester kennedy jr petitioner v commissioner of internal revenue respondent docket no 4103-14s filed date william lester kennedy jr pro_se alexander n martini for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not unless otherwise indicated section references are to the internal revenue continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined a dollar_figure deficiency in petitioner’ sec_2010 federal_income_tax and imposed a dollar_figure sec_6662 accuracy-related_penalty the issues for decision are whether petitioner is entitled to a dependency_exemption deduction for any of his four minor children entitled to a child_tax_credit and liable for a sec_6662 accuracy-related_penalty background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in florida petitioner married shannon d vinson in they have four children all minors as of the close of the year in issue petitioner and ms vinson separated in date they were divorced by a judgment of final divorce filed date divorce decree while petitioner’s divorce action was pending his support obligations with respect to his children were established in a judgment dated date continued code of as amended in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure support decree in addition to establishing the amount of child_support he was to pay the support decree provides that petitioner is entitled to claim federal and state dependency_exemption deductions with respect to his children as long as he remains current in child_support ms vinson did not sign the support decree petitioner satisfied his child_support_obligations during the year in issue however as of the close of that year there were arrearages in his child_support payments carried over from prior years neither the divorce decree nor the support decree provides for custody of petitioner’s children petitioner who lived in florida during the year in issue agrees that ms vinson who lived in louisiana during that year was the custodial_parent of their children as best we can determine from petitioner’s presentation at trial as of the date of trial and although he had requested her to do so ms vinson had not signed a form_8332 release revocation of release of claim to exemption for child by custodial_parent for any year since their divorce had become final petitioner claimed a dependency_exemption deduction for each of his four children on his and federal_income_tax returns none of those returns were examined by respondent before filing hi sec_2010 federal_income_tax return and in response to his inquiry petitioner received an email from an employee of the support enforcement louisiana department of children and family services advising that if a state court judgment is not conditional ie there is no stipulation or clause regarding the arrearage then the irs can use that state court judgment to determine whether a filer is entitled to claim his or her children if a state court judgment is conditional the irs will not use it to determine eligibility according to petitioner his electronically submitted federal_income_tax return on which he claimed a dependency_exemption deduction for each of his four children was rejected because ms vinson had already claimed dependency_exemption deductions for the children on her federal_income_tax return ultimately petitioner consulted with a paid income_tax_return_preparer described his situation to that return preparer and had hi sec_2010 federal_income_tax return prepared by that return preparer as relevant here on that return petitioner claimed a dependency_exemption deduction for each of his children along with a child_tax_credit computed as though he had three or more qualifying children needless to say because ms vinson refused to sign a form_8332 for any year petitioner did not and could not attach one to hi sec_2010 return he did however attach a copy of the support decree respondent disallowed the dependency_exemption deduction claimed for each of petitioner’s children because according to the notice the support decree had a stipulation of child_support being current petitioner failed to provide a form_8332 from the custodial_parent with his original filings and the children are being claimed by another taxpayer for the exemptions respondent also disallowed the child_tax_credit claimed on petitioner’s return because according to the notice one or more qualifying children claimed on petitioner’s return has been disallowed a sec_6662 accuracy-related_penalty is imposed in the notice on several grounds including negligence or disregard of rules or regulations and a substantial_understatement_of_income_tax discussion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving that the determina- tions are in error see rule a 290_us_111 i dependency_exemption deductions sec_151 allows a taxpayer to deduct an exemption_amount for each individual who is a dependent as defined in sec_152 of the taxpayer for the taxable_year sec_152 defines a dependent as a qualifying_child or a qualifying_relative under the circumstances we need not get into the definitions of those terms in the case of divorced or separated parents sec_152 provides a special rule to determine which parent is entitled to a dependency_exemption deduction for a child in general a child who is in the custody of one or both of the child’s parents for more than one-half of the calendar_year and who receives more than one-half of his her support from parents who are divorced or separated or who live apart at all times during the last six months of the calendar_year will be considered the qualifying_child of the custodial_parent sec_152 142_tc_131 sec_152 defines the custodial_parent as the parent having custody for the greater portion of the calendar_year see also sec_1_152-4 income_tax regs sec_152 defines the noncustodial_parent as the parent who is not the custodial_parent see also sec_1_152-4 income_tax regs petitioner agrees that he was not the custodial_parent of his children during by definition that makes him their noncustodial_parent pursuant to sec_152 a child will be treated as a qualifying_child of the noncustodial_parent only if among other requirements the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year sec_152 if the custodial_parent signs such a written declaration then the noncustodial_parent must attach it to the noncustodial parent’s return for the taxable_year beginning during such calendar_year sec_152 sec_1_152-4 income_tax regs provides that the written declaration must be an unconditional release of the custodial parent’s claim to the child as a dependent a declaration is not unconditional if the custodial parent’s release of the right to claim the child as a dependent requires the satisfaction of any condition including the noncustodial parent’s meeting of an obligation such as the payment of support id sec_1_152-4 income_tax regs provides that the noncustodial_parent must attach a copy of the written declaration to the parent’s tax_return for each taxable_year for which the child is claimed as a dependent sec_1_152-4 income_tax regs provides that a written declaration may be made on form_8332 any written declaration not on that form must conform to the substance of form_8332 and must be a document executed for the sole purpose of serving as a written declaration under this section see swint v commissioner t c pincite quoting 139_tc_468 n aff’d 745_f3d_890 8th cir see also sec_1_152-4 income_tax regs a court order or decree or a separation agreement entered into on or before date can be a written declaration if it satisfies the other requirements in effect at the time of the entry sec_1_152-4 c income_tax regs petitioner attached the support decree to hi sec_2010 return but as noted that document makes clear that petitioner’s right to claim dependency_exemption deductions for the children was not unconditional rather petitioner was entitled to the dependency_exemption deductions provided he remained current in paying child_support consequently the support decree even if otherwise sufficient would not satisfy the unconditional declaration requirement of sec_152 accordingly petitioner is not entitled to the dependency_exemption deductions here in dispute and respondent’s disallowances of those deductions are sustained ii child_tax_credit a taxpayer is entitled to a child_tax_credit for each qualifying_child as defined in sec_152 who has not reached the age of and for whom the taxpayer is allowed a deduction under sec_151 sec_24 c because petitioner is not entitled to a dependency_exemption deduction for any of his children he is not entitled to a child_tax_credit respondent’s disallowance of that credit is sustained iii sec_6662 accuracy-related_penalty lastly we consider whether petitioner is liable for a sec_6662 accuracy-related_penalty relying upon various grounds including a substantial_understatement_of_income_tax respondent argues that he is see sec_6662 a - d sec_6662 imposes a penalty of of the portion of an underpayment_of_tax attributable to a substantial_understatement_of_income_tax sec_6662 an understatement of income_tax is substantial within the meaning of sec_6662 if as relevant here the understatement exceeds dollar_figure see sec_6662 sec_1_6662-4 income_tax regs respondent bears the burden of production with respect to the imposition of the penalty imposed in the notice and here in dispute see sec_7491 and that burden has been satisfied because the understatement of income_tax exceeds dollar_figure see sec_6211 sec_6662 sec_6664 nevertheless if petitioner shows that he acted in good_faith and had reasonable_cause for any portion of the underpayment_of_tax then the sec_6662 accuracy-related_penalty is not applicable with respect to that portion see sec_6664 116_tc_438 it is petitioner’s burden to establish that the imposition of the penalty is not appropriate see higbee v commissioner t c pincite see also rule a welch v helvering u s pincite under certain circumstances a taxpayer’s reliance upon professional advice may establish the taxpayer’s reasonable_cause and good_faith with respect to an underpayment_of_tax if the taxpayer establishes that the professional was provided with complete and accurate information an incorrect return was a result of the preparer’s mistakes and the taxpayer demonstrates good_faith reliance on a competent professional see 112_tc_317 aff’d without published opinion sub nom schutter v commissioner 242_f3d_390 10th cir see also 115_tc_43 aff’d 299_f3d_221 3d cir it is clear from the record that petitioner is not experienced in tax matters we are satisfied that petitioner met with his return preparer and fully disclosed the facts surrounding the situation with his children moreover we disagree with respondent’s suggestion that petitioner should have relied upon the advice of the louisiana official rather than the advice of his return preparer after considering the totality of the facts and circumstances we conclude that there was reasonable_cause for and petitioner acted in good_faith with respect to the underpayment_of_tax required to be shown on hi sec_2010 return see sec_6664 sec_1 b income_tax regs it follows that petitioner is not liable for a sec_6662 accuracy-related_penalty and respondent’s imposition of that penalty is rejected to reflect the foregoing decision will be entered for respondent with respect to the deficiency and for petitioner with respect to the accuracy-related_penalty under sec_6662
